Title: To Benjamin Franklin from François Bordot, 4 September 1779
From: Bordot, François
To: Franklin, Benjamin


Honorable Sir,
Rochelle, septr: 4. 1779.
Yesterday evening the frigate Diligente, belonging to Count DEstaing’s fleet, arriv’d in St. Martins Roads, with Express Dispatches from that Admiral. The Captain, Mr. Duchilo, came a Shore at 6 o’clock, told the Governor and Commissary he brought material and welcome News, Recommended to them an English Prisoner of great Distinction he had on board, and took Post immediately for Versailles.
I have the honor to be with all due Respect, Honorable Sir, Your most obedient and humble servt.
F Bordot
 
Notation: Bordot La Rochelle 4e. 7bre. 1779.
